--------------------------------------------------------------------------------

Exhibit 10.1
 
 
STOCK REDEMPTION AGREEMENT


This Stock Redemption Agreement (this “Agreement”) is made between North
American Oil and Gas Corp. (formerly named “Calendar Dragon, Inc.”), a Nevada
corporation (the “Company”), and Bouwe Bekking (the “Selling Shareholder”) this
16th day of November 2012.


RECITALS


A.            The Selling Shareholder is the owner of 42,180,000 shares of
common (after a 19-for-1 forward stock split recognized by the Financial
Industry Regulatory Authority, Inc., at the open of business today, November 16,
2012) of common stock, par value $.001 per share, of the Company.


B.            The Selling shareholder desires to redeem 42,080,000 shares of
common stock (the “Redemption Shares”), of the Company, leaving the Selling
Shareholder a holder of 100,000 shares of common stock of the Company (after a
19-for-1 forward stock split recognized by the Financial Industry Regulatory
Authority, Inc., at the open of business today, November 16, 2012).


C.             The Company desires to redeem the Redemption Shares from the
Selling Shareholder, and the Selling Shareholder desires to have the Redemption
Shares redeemed by the Company, upon the terms and conditions set forth in this
Agreement.


ACCORDINGLY, the parties agree as follows:


1.             Redemption Price.  The Company shall redeem the Redemption Shares
from the Selling Shareholder for the aggregate redemption price of US $21.20,
which amount is hereby acknowledged as having been received in cash by the
Company from the Selling Shareholder (the “Redemption Price”).


2.             Selling Shareholder’s Representations and Warranties.


2.1.           The Selling Shareholder represents and warrants to the Company
that:  (i) the Selling Shareholder owns and holds the Redemption Shares free and
clear of all liens, encumbrances and claims of other persons or entities
whatsoever and subject to no options, warrants, contracts, agreements,
arrangements or understandings of any kind; and (ii) the Selling Shareholder has
full power and authority to transfer and deliver the Redemption Shares to the
Company in accordance with the terms of this Agreement, and the consummation of
the redemption transaction provided for in this Agreement shall not constitute
the breach of any term or provision of, or constitute a default under, any
agreement or other instrument to which the Selling Shareholder is a party.


2.2           The Selling Shareholder further represents and warrants to the
Company that the Selling Shareholder has been advised to consult with, and has
consulted or chosen not to consult with, independent advisers with respect to
the fairness of the Redemption Price and the other terms of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.             Mutual Release.  As of the date of this Agreement, the Company
and the Selling Shareholder shall release and forever discharge each other from
all claims arising prior to the date of this Agreement related to the Redemption
Shares.


4.             Independent Legal Advice.  The Company and the Selling
Shareholder agree and acknowledge that the Company has been represented in
connection with the negotiation, documentation and closing of the transaction
contemplated by this Agreement by the Law Offices of Thomas E. Puzzo, PLLC,
which has acted and will act exclusively as attorneys for the Company.  The
Selling Shareholder has obtained independent legal advice and/or has relied on
such Selling Shareholder’s own knowledge and judgment prior to entering into an
in connection with this Agreement.


5.             Successors and Assigns.  This Agreement shall be binding on and
shall inure to the benefit of the parties to this Agreement and their respective
spouses, successors, assignees, heirs and personal representatives.


6.             Legal Proceedings.  In the event any legal proceeding, including
any arbitration, is commenced for the purpose of interpreting or enforcing any
provision of this Agreement:


(i)           venue shall be in Seattle, Washington; and


(ii)          the prevailing party in the proceeding shall be entitled to
recover (a) its attorneys’ fees in the proceeding and/or any related bankruptcy
or appeal, in addition to its cost and disbursements, and (b) all other costs of
the proceeding, including but no limited to the cost of experts, accountants and
consultants and other costs and services reasonably related to the proceeding,
from the non-prevailing party.


7.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Washington, without giving effect of
the conflict of law principles thereof.


8.             Entire Agreement.  This Agreement supersedes any and all oral or
written agreements previously made relating to the subject matter of this
Agreement, and constitutes the entire agreement of the parties with respect to
such subject matter.


9.             Amendment.  This Agreement may be modified or amended only in
writing signed by both parties.


10.           Further Assurances. Each party shall execute and deliver any and
all additional documents and instruments and shall take all actions reasonably
requested by the other party in order to carry out the intent of this Agreement.


[signature page follows]
 
 
 
 
2

--------------------------------------------------------------------------------

 




11.           Counterparts.  This Agreement may be executed in counterparts and
by facsimile or scanned e-mail attachment, each of which shall considered an
original, but both of which together shall constitute the same document.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 
 

  COMPANY:           NORTH AMERICAN OIL AND GAS CORP.:          
 
By:
/s/ Bouwe Bekking       Name:  Bouwe Bekking       Title: President            
        SELLING SHAREHOLDER:             By:  /s/ Bouwe Bekking      
Name:  Bouwe Bekking  

 
 
 

 
 
 
 
 
 
 
 
 3

--------------------------------------------------------------------------------